Title: To Thomas Jefferson from John Watkins, 12 June 1806
From: Watkins, John
To: Jefferson, Thomas


                        
                            Sir,
                            
                            New Orleans June the 12th. 1805.06
                            
                        
                        I have the honor to transmit to you an extract from the journals of the House of representatives of the
                            Territory of Orleans of the 31st. Ulto., by which it will appear that James Mathers, Senr.,—Peter Foucher—François
                            Livaudais, and Chevalier De la Croix were duly nominated for the purpose of enabling you to fill the vacancies occasioned
                            in the Legislative Council by the resignations of Noël Destrehan, and Pierre Sauvé, 
                  I pray you, Sir, to accept the homage
                            of my profound respect, & believe me to be with Sentiments of the highest Consideration Your Obed: humb: Servant.
                        
                            John Watkins
                            
                            Speaker of the house of Representatives.
                        
                    